Citation Nr: 0331389	
Decision Date: 11/13/03    Archive Date: 11/25/03

DOCKET NO.  02-12 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.	Entitlement to service connection for a psychiatric 
disability, claimed as depression.

2.	Entitlement to service connection for loss of part of 
the left index finger.

3.	Entitlement to service connection for chronic headaches.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


INTRODUCTION

The veteran reported active duty from September 1959 to 
November 1963.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 2000 rating decision of the 
St. Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO).  The October 2000 rating decision also 
denied service connection for hypertension, but the veteran's 
notice of disagreement (NOD) in August 2001 does not express 
disagreement with the decision regarding hypertension.  
Therefore, that issue is not before the Board.  The November 
2002 Supplemental Statement of the Case characterizes the 
issues as whether new and material evidence has been 
submitted to reopen the veteran's claims.  The October 2000 
rating decision was timely appealed, and a  substantive 
appeal was timely filed subsequent to a Statement of the Case 
being issued.  Therefore, the issues are properly described 
as entitlement to service connection, as stated on the cover 
page of this decision.


FINDINGS OF FACT

1.	All evidence necessary for an equitable adjudication of 
the veteran's claims has been obtained or requested by 
the RO.

2.	The veteran's depression was not manifested in service 
and is not otherwise related to service.

3.	The veteran's does not suffer from disability related to 
loss of the part of the left index finger that is linked 
to his military service.

4.	The veteran's chronic headaches were not manifested in 
service and are not otherwise related to service.



CONCLUSIONS OF LAW

1.	A psychiatric disability, claimed as depression, was not 
incurred in or aggravated by active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2003)

2.	The veteran's claimed loss of part of the left index 
finger was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2003)

3.	The veteran's chronic headaches were not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303 (2003)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2003); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 
38 C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  Second, VA has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

The August 2002 Statement of the Case (SOC) and the November 
2002 Supplemental Statement of the Case (SSOC) advised the 
veteran of the laws and regulations pertaining to his claims 
for service connection for a psychiatric disability, for loss 
of part of the left index finger, and for chronic headaches.  
These documents informed the veteran of the evidence of 
record and explained the reasons and bases for denial.  The 
veteran was specifically informed that service connection was 
being denied because there was no evidence that linked these 
conditions to service, and in the case of the claim for the 
left index finger, there was no evidence the veteran suffered 
a disability.  The SOC and SSOC made it clear to the veteran 
that in order to prevail on his service connection claims, he 
needed to present medical evidence that he was disabled and 
that the condition was linked to service.

The RO sent a letter to the veteran dated in March 2001 that 
informed the veteran of the provisions of the VCAA and 
informed him what action he needed to take and what action 
the RO would take on his claims.  Specifically he was told 
that he needed to submit evidence showing that he had a 
psychiatric disability, loss of part of the left index finger 
and/or chronic headaches that were related to service.  The 
Board notes that recently the United States Court of Appeals 
for the Federal Circuit invalidated the regulation that 
allowed the RO to send a letter containing a deadline for 
submitting evidence that is less than the one-year called for 
by the VCAA.  See, Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. 
Cir. Sept. 22, 2003).  In this case, the veteran did, in 
fact, provide additional evidence.  In light of the fact that 
the veteran has had more than one year to submit evidence and 
has submitted evidence and has not indicated that there is 
additional evidence forthcoming, the Board finds that there 
is no prejudice to the veteran in proceeding with his appeal.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO 
obtained the veteran's service medical records and VA 
treatment records from the West Haven VA Medical Center 
(VAMC) and the Bay Pines VAMC.  The RO requested records from 
the Albany, NY VAMC but there were no records available.  The 
RO also obtained private treatment records from Danbury 
hospital.  The Board declines to obtain a medical nexus 
opinion with respect to the claims of service connection for 
a psychiatric disability, service connection for loss of part 
of the left index finger, and service connection for chronic 
headaches because there is no evidence of pertinent 
disability in service or for years following service.  Thus, 
while there is evidence of current treatment for and 
complaints of depression and headaches there is no true 
indication that pertinent disability is associated with 
service.  See Charles v. Principi, 16 Vet. App. 370 (2002).  
With respect to the claim for loss of part of the left index 
finger, there is no medical evidence suggesting the presence 
of a current disability, or a link to service.  Indeed, in 
view of the absence of abnormal findings in service, and the 
lack of any treatment for a psychiatric disability, a left 
index finger disability and headaches for many years after 
service, any opinion relating the these disabilities to 
service would certainly be speculative.  However, service 
connection may not be based on a resort to pure speculation 
or even remote possibility.  See 38 C.F.R. § 3.102 (2002).  
The duty to assist is not invoked, even under Charles, where 
"no reasonable possibility exists that such assistance would 
aid in substantiating the claim." 38 USCA 5103A(a)(2).  There 
is no indication that there is more information or medical 
evidence to be found with respect to the veteran's claim.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has essentially met 
the requirements of the VCAA, and there would be no benefit 
in developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  

The Board notes that the Court has concluded that the VCAA 
does not require a remand where the appellant was fully 
notified and aware of the type of evidence required to 
substantiate his claims and that no additional assistance 
would aid in further developing his claims.  Dela Cruz v. 
Principi, 15 Vet. App. 143, 149 (2001).  When, as here, there 
is extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, the VCAA does not 
require further assistance.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").  

II.  Entitlement to service connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2003).  Service connection may also be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2003).

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The veteran's service medical records are negative for any 
indication of a psychiatric disability including depression, 
are negative for any mention of an injury to the left index 
finger, and are negative for any complaints of or treatment 
for headaches.  There are service medical records relating to 
a right hand injury but not a left index finger or left hand 
injury.  There are service medical records indicating that 
the veteran was identified as having an antisocial 
personality disorder in March 1961.

Personality disorders are not disabilities within the meaning 
of the law and regulation providing compensation benefits.  
38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2003).  See Winn v. Brown, 
8 Vet. App. 510, 516 (1996).  The sole exception being 
personality changes due to organic diseases.  See Mental 
Disorders in Epilepsies, following 38 C.F.R. § 4.124a, Code 
8914 (2003).  However, in this case, it is not contended nor 
does the evidence show that there is an organic basis for the 
claimed personality disorder.  

The veteran has stated that he was treated at the VAMC in 
Albany, NY in 1978 and 1979, but an inquiry to that facility 
revealed that there were no medical records available.

Private treatment records from Danbury hospital from 1986 and 
1987 are not related to any of the veteran's claimed 
disabilities.

VA treatment records from VAMC West Haven and VAMC Bay Pines 
from February 1998 to October 2002 indicate that the veteran 
has been treated for depression and has complained of 
headaches.  There is no etiology noted and no link to service 
suggested by these treatment notes that are dated more than 
35 years after the veteran left service.  The treatment notes 
make no mention of any disability related to loss of part of 
the left index finger.

Based on the above, the Board finds that the appellant has 
presented no competent medical evidence showing a link 
between his military service and his depression, his loss of 
part of the left index finger, or his chronic headaches.  
There is no indication in the service medical records of a 
psychiatric disability other than the aforementioned 
personality disorder, and no mention of headaches or of an 
injury to the left index finger or left hand.  The VA 
treatment notes and hospitalization records do not indicate 
any etiology for these conditions, and in fact there is no 
medical evidence of a disability affecting the veteran's left 
index finger at all.  The Board acknowledges the veteran's 
belief that his depression, his loss of part of the left 
index finger, and his headaches are related to service, but 
as a layperson he is not competent to testify to a medical 
diagnosis or etiology.  See, Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  Since there is no medical evidence linking 
the veteran's depression, loss of part of the left index 
finger, or chronic headaches to his military service, service 
connection is not warranted for these conditions. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303 (2003).


ORDERS

Entitlement to service connection for a psychiatric 
disability, claimed as depression, is denied.

Entitlement to service connection for loss of part of the 
left index finger is denied.

Entitlement to service connection for chronic headaches is 
denied.



	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



